Hourie v North Shore-Long Is. Jewish Health Sys., Inc.-Lenox Hill Hosp. (2017 NY Slip Op 03497)





Hourie v North Shore-Long Is. Jewish Health Sys., Inc.-Lenox Hill Hosp.


2017 NY Slip Op 03497


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2015-09288
 (Index No. 7805/13)

[*1]Odette Hourie, respondent, 
vNorth Shore-Long Island Jewish Health System, Inc.-Lenox Hill Hospital, et al., defendants, Ali Al-Attar, etc., appellant.


Gordon & Silber, P.C., New York, NY (Andrew B. Kaufman, David H. Larkin, and Patrick Mevs of counsel), for appellant.
Samuels & Associates, P.C., Rosedale, NY (Violet E. Samuels of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for medical malpractice, the defendant Ali Al-Attar appeals from an order of the Supreme Court, Kings County (Bunyan, J.), dated July 8, 2015, which denied his motion pursuant to CPLR 308 and 3211(a)(8) to dismiss the complaint insofar as asserted against him for failure to timely serve a summons with notice on him, and granted the plaintiff's cross motion for a second extension of time to serve a summons with notice on him.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of our decision and order in a related appeal (Hourie v North Shore-Long Is. Jewish Health Sys., Inc.-Lenox Hill Hosp. , __AD3d__ [Appellate Division Docket No. 2014-08450; decided herewith]), the issues raised herein have been rendered academic.
DILLON, J.P., ROMAN, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court